276 Neb. 965
State of Nebraska, Appellee,
v.
Steven Parker, Appellant.
No. S-06-1442.
Supreme Court of Nebraska.
Filed January 2, 2009.
Robert B. Creager, of Anderson, Creager & Wittstruck, P.C., for appellant.
Jon Bruning, Attorney General, and James D. Smith for appellee.
HEAVICAN, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, MCCORMACK, and MILLER-LERMAN, JJ.
PER CURIAM.

SUPPLEMENTAL OPINION
This matter is before the court on the motion for rehearing filed by the State of Nebraska, appellee, regarding our opinion reported at State v. Parker, ante p. 661, 757 N.W.2d 7 (2008). We overrule the motion, but modify the opinion as follows:
1. That portion of the opinion designated "Hearsay Objection," id. at 675-77, 757 N.W.2d at 19-20, is withdrawn, and the following language is substituted in its place: "Because of this disposition, we do not reach Parker's remaining assignments of error."
2. The concurring opinion, id. at 678, 757 N.W.2d at 21, is withdrawn.
The remainder of the opinion shall remain unmodified.
Former opinion modified.
Motion for rehearing overruled.